This case is controlled by the decision in Brownlow v. Davis, 69 Ga. App. 111 (25 S.E.2d 150).
        DECIDED MARCH 13, 1943. REHEARING DENIED MARCH 30, 1943.
John W. Davis, as trustee in bankruptcy of Miller Distributing Company, instituted suit against Howard Tarvin, to recover $2400 alleged to belong to that company, a partner ship, before the adjudication in bankruptcy, and to have been wrongfully paid by one of the partners to the defendant in settlement of a gambling debt; and alleging that the defendant had illegally converted such sum to his own use and refused to pay it to the trustee on demand. A general demurrer to the petition was overruled, and the defendant excepted.
The allegations of the petition are similar to the allegations in Brownlow v. Davis, supra; and this case is controlled by the decision in that case.
Judgment affirmed. Sutton and Felton, JJ., concur. *Page 245